Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of candlesticks and candelabras similar in all material respects to those the subject of Abstract 62036, except that they are not plated with platinum, gold, or silver, nor colored with gold lacquer, the claim at 22% percent under paragraph 397, as modified by T.D. 51802, was sustained. The items marked “C,” stipu*870lated to be the same as the merchandise involved in said Abstract 62036, except that they are plated with gold, were held dutiable at 32% percent under said paragraph 397, as modified by T.D. 51802, supplemented by T.D. 51909, as claimed.